Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 27, 2016

                                       No. 04-14-00390-CR

                                     Paul Anthony GARCIA,
                                            Appellant


                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 216th Judicial District Court, Kendall County, Texas
                                      Trial Court No. 5398
                         Honorable N. Keith Williams, Judge Presiding


                                          ORDER
        On August 24, 2016, the Texas Court of Criminal Appeals granted the State’s petition for
discretionary review and remanded the matter back to this court “for consideration of the State’s
argument” regarding the existence of exigent circumstances. State v. Garcia, Nos. PD-118-15 &
PD-119-15, 2016 WL 4491521, at *1 (Tex. Crim. App. Aug. 24, 2016) (not designated for
publication). The court’s mandate issued September 19, 2016.

        Accordingly, the parties may file supplemental briefs on the issue of exigency, and such
briefs are encouraged by this court. Any supplemental briefs must contain argument as directed
by the Texas Court of Criminal Appeals, i.e., whether there is evidence of exigency excusing the
failure to obtain a warrant. We ORDER the State to file its supplemental brief, if any, in this
court on or before October 27, 2016. Appellant’s supplemental brief will be due in this court
thirty (30) days after the date the State’s supplemental brief is filed in this court. If either party
chooses not to file supplemental brief, that party is ORDERED to notify this court of such fact
in writing on or before October 7, 2016.

       We order the clerk of this court to serve copies of this order on all counsel.


                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2016.
___________________________________
Keith E. Hottle
Clerk of Court